Title: General Orders, 28 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octr 28th 1775.
Parole PutnamCountersign Heath


The General Court Martial whereof Col. Bridge was President is dissolved.
It is recommended to the Non-Commissiond Officers and Soldiers, whose pay will be drawn in Consequence of last Thursday’s orders (especially to those, whose Attachment to the glorious Cause in which they are engaged, and which will induce them to continue in the service another Year) to lay out their money in Shirts, Shoes, Stockings and a good pair of leather Breeches; and not in Coats, and Waistcoats, as it is intended that the new Army shall be cloathed in uniform: To effect which; The Congress will lay in Goods upon the best terms they can be bought, anywhere for ready Money, and will sell them to the Soldiers without any profit, by which means, a Uniform Coat, and Waistcoat will come cheaper to them, than any other Cloathing of the like kind can be bought—A number of Taylors will be immediately sett to work, to make Regimentals for those brave Men, who are willing at all hazards, to defend their invaluable rights and privileges.
The undernam’d Men in Col. Whitcomb’s regiment, to be sent directly, to the Qr Mr General: vizt David Clark, Samuel Barrett, John Farmer, James Farmer, Daniel Fleman, Amos Brown Joshua Holt, Philip Overlook, and Joseph Champman, to burn Charcoal for the use of the Army—Five wood-cutters

from each brigade, to be added to those already order’d to cut fire-wood, under the direction of the Quarter Master General.
A General Court Martial to sit Monday Morning at Nine ’OClock in Cambridge, to try such Prisoners as shall be brought before them—Evidences and Persons concern’d to attend the Court.
